DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
This action is Non-Final.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Specifically, papers are on filed for KR 10-2016-0120252.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 12/7/2015. It is noted, however, that applicant has not filed a certified copy of the KR 10-2015-0173149 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to because Figures 1, 2A,B (element 10), Figure 3 (element 10’) are not in compliance with Rule 1.84(q) as reference elements are underlined when a lead line should be used.
(q) Lead lines. Lead lines are those lines between the reference characters and the details referred to. Such lines may be straight or curved and should be as short as possible. They must originate in the immediate proximity of the reference character and extend to the feature indicated. Lead lines must not cross each other. Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake. Lead lines must be executed in the same way as lines in the drawing. See paragraph (l) of this section.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 6 P2; 
in addition, Figure 6 notations PTT1, PTT2, PTT3 notations are different than the specification which uses superscript, these forms should be the same, so applicant should pick one and amend the other; 
Figure 10 B1 and B2 
Figures 13A,B 80.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: [0071] ‘R’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
paragraph 30 f(x) is not an area, the integral of f(x) is an area
paragraph [111] “In this case, PTT1 indicates an interval between a peak P1 of the first waveform W1 detected by the ECG sensor 33 and a peak P4 of the second waveform W2 detected by the PPG sensor 31” in view of Figure 6 P4 should be P2.  
The equations throughout the specification as filed are poor quality, please replace ALL with new higher quality representations for the entire specification for ease. For example, please review the PGPub for the statement “[text missing or illegible]” as printing could not discern all the equations (See paragraphs 15, 17, 21, 108, 112, of the PGPub 20180353089), and those that were attempted to be discerned are presumed to be correct, but there is a likelihood that they could be incorrect.
Appropriate correction is required.

Claim Objections
Claims 10-13, 15 are objected to because of the following informalities:  
claims 10-13 present equations of poor line quality, please resubmit the claims with cleaner and clearer presentation.  
Claim 13, f(x) is not an area, the integral of f(x) is an area
Claim 15 “a wearing portion configured to be worn to be wound around a wrist of a user;” should be made clearer such as “a wearing portion configured to be worn by being wound around a wrist of a user; 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 15, the limitations “a sensor disposed on the wearing portion and configured to detect a pulse transit time (PTT) and an arterial stiffness index (ASI) of the user…wherein the sensor detects pressure in a state in which at least two different hand shapes are taken to vary a degree pressurized to the wrist by the wearing portion” is rejected for the scope being claimed. The scope includes a single sensor which could be any known sensors doing all three claimed function, but it is clear from the disclosure such is not the case as three different sensors are required to generate the necessary data for PTT, ASI, and pressure measurements. As such, one of skill in the art would not have recognized applicant had possession of the claimed invention at the time the application was filed.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “measuring an arterial stiffness index (ASI)… wherein the ASI is measured in each of at least two or more postures with different hand shapes” renders the claim indefinite. The method/process claim requires the active step of measuring an arterial stiffness index, but then refers in the past tense that such measurement is made at two different hand shapes. This makes the metes and bounds of the claim unclear as the claim only requires measuring an ASI and not measuring two ASI at two different hand shapes. This is further made issue with claims 2-10 which further limit the hand shapes, but do not further limit any active steps requiring such steps be positively taken in a form of a method/process, i.e. they are not required method steps. For examination purposes, the claim is interpreted as what is required, that is measuring an ASI, the remaining elements, while considered do not bear patentable weight, and for the same reasoning, claims 2-10 which further limit features on unrequired steps do not bear patentable weight and the limitations are met by the required active steps claimed. It is suggested applicant amend the claims to clearly set forth what active steps are intended to be limiting instead of reverting to past tenses impliedness of how such steps could have been achieved.
Claim 7 recites the limitation "the wrist".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the wrist".  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 10, and similar to claim 1, “wherein the calculated PTT is calculated using a photo-plethysmograph (PPG) signal and an electrocardiogram signal and the ASI is calculated according to a following math formula by measuring reference pressure applied to a wrist and fluctuation pressure according to cardiac impulse under the reference pressure with respect to each hand shape and obtaining a graph satisfying values corresponding to the reference pressure and the fluctuation pressure: where x is the reference pressure, y is the fluctuation pressure, b is the ASI, and `a` and `c` are constants” renders the claim indefinite as the claim does not refer to any positive steps but reverts to past tense impliedness on how such steps could have been achieved. The claim should be recorded to active tense steps being performed. In addition, the presence of pressure measurements as claimed embedded in a limitation about how the ASI could have been calculated is unclear whether the pressure measurement steps are being required to be completed or mere inference. To clarify, the claim is unclear as there are no active steps of measuring or somehow gathering such data in the process to allow for the usage of such data and it appears an essential step of achieving the data gathering is lacking in the claim. For example, applicant could amend the claims to read “further comprising measuring reference pressure…and fluctuation pressure…wherein calculating ASI further includes applying a formula:…”. This makes the metes and bounds of the claim unclear which renders the claim indefinite.
Further regarding claim 11, and similar to claim 1, “wherein the diastolic blood pressure is calculated according to following math formulae: where P.sub.SO is calibration systolic blood pressure and P.sub.DO is calibration diastolic blood pressure…” renders the claim indefinite as the claim does not refer to any positive steps but reverts to past tense impliedness on how such steps could have been achieved. The claim should be amended to active tense steps being performed. In addition, the presence of data not part of the calculating or measuring is unclear how such data was gained for the process steps being claims, including calibration pressures, calibration PTTT, calibration AS ASI during blood pressure measurements (where are blood pressures “measured”? To clarify, the claim is unclear as there are no active steps being performed or further limited or somehow gathering such data in the process to allow for the usage of such data and it appears an essential step of achieving the data gathering is lacking in the claim. In addition, it is unclear if the like variables here are the same or different from those of claim 1 since all of claim 1 process is directed to calculating systolic and diastolic blood pressures. In addition, it is unclear if this “b” is the same or different from claim 10, This makes the metes and bounds of the claim unclear which renders the claim indefinite.
Further regarding claim 12, and similar to claim 1 “wherein the systolic blood pressure is obtained according to a following math formula: where P.sub.S is systolic blood pressure during blood pressure measurement” renders the claim indefinite as the claim does not refer to any positive steps but reverts to past tense impliedness on how such steps could have been achieved. The claim should be amended to active tense steps being performed. In addition, the presence of data not part of the calculating or measuring is unclear how such data was gained for the process steps being claims, similarly to claims prior. This makes the metes and bounds of the claim unclear which renders the claim indefinite.
Further regarding claim 13, and similar to claim 1 “wherein the k is calculated according to a following math formula…” renders the claim indefinite as the claim does not refer to any positive steps but reverts to past tense impliedness on how such steps could have been achieved. The claim should be amended to active tense steps being performed. In addition, the presence of data not part of the calculating or measuring steps is unclear how such data was gained for the process steps being claims, similarly to claims prior. This makes the metes and bounds of the claim unclear which renders the claim indefinite.
Regarding claim 15, the limitations “a sensor disposed on the wearing portion and configured to detect a pulse transit time (PTT) and an arterial stiffness index (ASI) of the user…wherein the sensor detects pressure in a state in which at least two different hand shapes are taken to vary a degree pressurized to the wrist by the wearing portion” renders the claim indefinite in light of the specification (MPEP 2173.03). It is clear from the specification that there are three sensor structures required to make these measurements, not one sensor doing all three as is claimed. Furthermore, the last limitation of the claim is unclear if this limitation “wherein the sensor detects…” is a further configuration or mere intended use. For examination purposes, such limitation is interpreted as intended use of the required structures on a sensor on a wearing portion. This makes the metes and bounds of the claim unclear which renders the claim indefinite.
The dependent claims are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
Claim 1 
calculating a pulse transit time (PTT) (mental process, mathematical concept)
measuring an arterial stiffness index (ASI) (mental process, mathematical concept)
calculating systolic blood pressure and diastolic blood pressure using the PTT and the ASI, wherein the ASI is measured in each of at least two or more postures with different hand shapes (mental process, mathematical concept)
Claim 14 
guiding a first hand shape (certain methods of organizing human activity)
re-guiding the first hand shape when the first pressure deviation is not within a predetermined range (certain methods of organizing human activity)
guiding a second hand shape (certain methods of organizing human activity)
determining whether a first inclination of pressure applied to the wrist is greater than a second inclination of pre-measured pressure applied to the wrist as a hand shape is changed to the second hand shape from the first hand shape (mental process, mathematical concept)
re-guiding the second hand shape when the first inclination is less than the second inclination (certain methods of organizing human activity)
re-guiding the second hand shape when the second pressure deviation is not within a predetermined range (certain methods of organizing human activity)




calculate systolic blood pressure and diastolic blood pressure of the user using the PTT and the ASI detected by the sensor (mental process, mathematical concept)
These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods Of Organizing Human Activity
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are:
Claim 1 
no other features
Claim 14
measuring a first pressure deviation applied to a wrist for a predetermined time; 
measuring a first ASI when the first pressure deviation is within the predetermined range; 
measuring a second pressure deviation applied to the wrist for a predetermined time when the first inclination is greater than the second inclination; 
measuring a second ASI when the second pressure deviation is within the predetermined range.
Claim 15
a wearing portion configured to be worn to be wound around a wrist of a user; 

a controller configured to calculate 
a display configured to display the systolic blood pressure and diastolic blood pressure calculated by the controller, 
These features as claimed amount to structure and steps for pre-solution data gathering, post-solution activities of the data such as displaying, and implementation of exception/steps with processor used as a tool; it is noted claim 1 contains no further features than the identified exceptions.
These features in the claim do not integrate the exception into a practical application of the exception as the additional elements in the claim do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is no more than a drafting effort designed to monopolize the exception.
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 

Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are the same as those identified above in step 2A. Such limitations related to the sensors are recognized by the courts as routine data gathering in order to input data to the mathematical algorithm, and thus, do not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art in order to apply the mathematical algorithm. In addition, these sensor structures are known from Banet Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banet et al. (Banet, US 2009/0018422).
Regarding claim 1, Banet teaches a blood pressure measuring method comprising:
calculating a pulse transit time (PTT) (see entire document, especially Figure 7); 
measuring an arterial stiffness index (ASI) (see entire document, especially Figure 7, [0043] “VI” interpreted to read on “ASI”); and 
calculating systolic blood pressure and diastolic blood pressure using the PTT and the ASI (see entire document, especially Figure 7 step 167), wherein the ASI is measured in each of at least two or more postures with different hand shapes (this limitation and those that relate to hand shapes do not require any further method steps or further limit any required method steps and thus the limitations while considered, do not bear patentable weight).
Regarding claims 2-13, the limitations have all been considered and are all met by Banet in view of the rejection of claim 1 for the positively recited process/method steps claimed as no further positively recited method steps are included, merely those of past tense impliedness or inference on how such steps could have been achieved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Banet et al. (Banet, US 2009/0018422) in view of Ha et al. (Ha, US 2010/0049059).
Regarding claim 15, Banet teaches a blood pressure measuring apparatus comprising: 
a wearing portion configured to be worn near a wrist of a user (see entire document, especially [0031] optical sensors worn on the wrist); 
a sensor disposed on the wearing portion and configured to detect a pulse transit time (PTT) and an arterial stiffness index (ASI) of the user (see entire document, especially [0031] 
a controller configured to calculate systolic blood pressure and diastolic blood pressure of the user using the PTT and the ASI detected by the sensor (see entire document, especially Figure 1, [0030]-[0031]); and 
a display configured to display the systolic blood pressure and diastolic blood pressure calculated by the controller (see entire document, especially Figure 7 step 167, [0011], [0036]), wherein the sensor detects pressure in a state in which at least two different hand shapes are taken to vary a degree pressurized to the wrist by the wearing portion (intended use of the required structures on a sensor on a wearing portion, sensor detects pressure through the claimed algorithms and thus capable of such at any shape).
However, the limitations of the wearing portion configured to be worn to be wound around the wrist is not directly taught.
Ha teaches a similar system for measuring PTT with ECG and PPG readings, wherein the device contains a housing with all sensors, electronics, and display, and worn on the wrist to meet the required features the wearing portion configured to be worn to be wound around the wrist (see entire document, especially Figures 1-7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Banet with the single housing structure of Ha worn and wrapped on a wrist in order to allow for the device to be more comfortable, less cumbersome, and allow for regular ambulatory use and monitoring of vital signs outside of a clinical setting.

Conclusion
No prior art rejections have been applied to claim 14 due to the specific steps guiding different shapes with the determinations of the specific parameters claimed related to thresholds for such shape direction as claimed, but the claims are not in condition for allowance due to the rejections under 101/112. Upon overcoming the rejections, the claims will be evaluated again in view of the art of record or any further necessary updated searches.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2013/0296723, and US 2010/0130876 teach related systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791